COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Albert Morris v. Lisa Coffman

Appellate case number:    01-09-00493-CV

Trial court case number: 0705915

Trial court:              234th District Court of Harris County

Date motion filed:        January 30, 2013

Party filing motion:      Appellant

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Rebeca Huddle
                        Acting Individually    Acting for the Court

En banc court consists of Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle


Date: February 13, 2013